ORDER

This matter came before the Court on the Joint Petition of the Attorney Grievance Commission of Maryland and Respondent, Todd A. Shein, Esquire, through his counsel, Deane A. Shure, to indefinitely suspend the Respondent from the practice of law.
The Court having considered this Petition, it is this 12th day of July, 2002.
ORDERED, that Respondent, Todd A. Shein, be and he is hereby indefinitely suspended from the practice of law in the State of Maryland.
ORDERED, that the Clerk of this Court shall remove the name of Todd A. Shein from the register of attorneys in the Court and certify that fact to the Clients’ Security Trust Fund and all Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-773(d).
ORDERED, that the Clerk of this Court shall award costs to the Petitioner in the amount of $3,453.19, and enter judgment against the Respondent in that amount.